DETAILED ACTION
This is an Office action based on application umber 16/682,005 filed 13 November 2019, which claims priority to JP 2018-213778 filed 14 November 2018. Claims 11-30 are pending. Claims 1-10 are canceled.
Amendment to the claims, filed 9 May 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, have been withdrawn due to Applicant’s amendments.

Claim Objections
Claim 29 is objected to because of the following informalities:
Claim 29 recites the limitation “the number average molecular weight of 5000 or higher and 10 x 104 or lower” in lines 2-3. This is believed to be a typographical error as Applicant’s original disclosure recites a number average molecular weight of 5000 or higher and about 10 x 104 or lower (see Specification at paragraph [0053]).
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11-13, 15-16, 18-19, 21-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takahira et al. (US Patent Application Publication No. US 2012/0208016 A1) (Takahira).

Regarding instant claim 11, Takahira discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer made of a polyester-based pressure-sensitive adhesive, a crosslinking agent, and a tackifying resin (Claim 1; paragraph [0008]).
	Takahira further discloses that the polyester comprises aromatic dibasic acids inclusive of polycarboxylic acid examples (paragraph [0026]). Takahira discloses that mixtures of aliphatic and aromatic polycarboxylic acids are used (paragraphs [0024-0026]); therefore, Takahira is construed to disclose an amount of aromatic carboxylic acid that at least includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Takahira further disclose that the tackifying resin is inclusive of terpene phenol resins (paragraph [0089]).
	Takahira further discloses that the crosslinking agent is a polyfunctional polyisocyanate (Claim 8).
	Takahira further discloses that the pressure-sensitive adhesive has an initial adhesive strength of 1.4 N/20 mm or more at 23ºC and a peel angle of 180º (paragraph [0112]).
	Takahira further discloses that the tackifying resin is added within a wide range of from 10 to 100 parts by weight to obtain sufficient adhesive strength (paragraph [0092]).
	While Takahira does not explicitly disclose the 180º peel strength after ethanol immersion as required by the claim, one of ordinary skill in the art would recognize that it is within the ambit of one of ordinary skill in the art to control the adhesive strength of the composition of Takahira through the control of its individual components (e.g., the amount of tackifying resin) to obtain a sufficient adhesive/peel strength under any foreseen conditions of the intended use of the adhesive composition.
Alternatively, one of ordinary skill in the art would readily conclude that the scope of Takahira art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the peel adhesion after ethanol immersion.
	Support for such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyester-based pressure-sensitive adhesive, a tackifying resin selected from a terpene phenol resin, and an isocyanate-based crosslinker demonstrate the requisite peel strength after ethanol immersion (see Specification at pages 40-43). Furthermore, in their original disclosure, Applicant attributes resistance to polar compounds to the use of a polyester-based polymer-containing PSA (see Specification at paragraph [0007]); therefore, since Takahira uses the same polyester-based pressure-sensitive adhesive, it must exhibit the same resistance to polar compounds.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 12-13, Takahira does not explicitly disclose the retention of bonding strength after ethanol immersion and the 180º peel strength after oleic acid immersion.
	However, one of ordinary skill in the art would readily conclude that the scope of the Takahira encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the retention of bonding strength after ethanol immersion and peel adhesion after oleic acid immersion.
	Support for such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyester-based pressure-sensitive adhesive, a tackifying resin selected from a terpene phenol resin, and an isocyanate-based crosslinker demonstrate the retention of bonding strength after ethanol immersion requisite peel strength after oleic acid immersion (see Specification at pages 40-43). Furthermore, Applicant attributes excellent resistance to both low-polar (e.g., oleic acid) and polar compounds (i.e., ethanol) to the use of a polyester-based polymer-containing PSA (see Specification at paragraphs [0007-0009]); therefore, since Takahira discloses the same polyester-based pressure-sensitive adhesive, it must exhibit the same resistance to both low-polar and polar compounds.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 15, Takahira further discloses that the pressure-sensitive adhesive has an initial adhesive strength of 1.4 N/20 mm or more at 23ºC and a peel angle of 180º (paragraph [0112]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 16, Takahira further discloses that the amount of tackifying adhesive is 10 to 100 parts by weight based on 100 parts by weight of the polyester composition (paragraph [0092]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 18, Takahira further discloses that the pressure-sensitive adhesive comprises a crosslinking agent and is crosslinked (Claim 1; paragraph [0070]).

Regarding instant claim 19, Takahira further discloses that the pressure-sensitive adhesive sheet has a gel fraction of 20 to 80% by weight (paragraph [0083]),

Regarding instant claim 21, Takahira does not disclose an amount of anti-hydrolysis agent added to the pressure-sensitive adhesive required for said pressure-sensitive adhesive to adequately perform its intended use. Therefore, Takahira is construed to encompass a pressure-sensitive adhesive that does not contain an anti-hydrolysis agent as required by the instant claim.

Regarding instant claim 22, Takahira further discloses that the polyester has a glass transition temperature of -70 to -20ºC (paragraph [0036]).

Regarding instant claim 23, Takahira further discloses that the polyester has a hydroxyl value of 1 to 60 mgKOH/g (paragraph [0038]).

Regarding instant claims 24-25, Takahira further discloses that the polyester comprises aromatic dibasic acids inclusive of polycarboxylic acid examples (paragraph [0026]). Takahira discloses that mixtures of aliphatic and aromatic polycarboxylic acids are used (paragraphs [0024-0026]); therefore, Takahira is construed to disclose an amount of aromatic and aliphatic carboxylic acids that at least includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 26, Takahira further discloses that the polyester contains a glycol unit selected from those inclusive of aliphatic and alicyclic diol examples either alone or in combination (paragraphs [0018; 0028]). The disclosure of a single glycol unit or a combination of glycol units is construed to overlap or include the amount recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 27, Takahira further discloses that the polyester has a hydroxyl value of 1 to 60 mgKOH/g (paragraph [0038]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 28, Takahira further discloses that the polyester has an acid value of 5 mgKOH/g or less (paragraph [0039]).

Regarding instant claim 30, Takahira further discloses that the polyester has a glass transition temperature of -70 to -20ºC (paragraph [0036]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahira in view of Yoshida et al. (US Patent Application Publication No. US 2016/0312073 A1) (Yoshida).

Regarding instant claim 14, Takahira discloses the pressure-sensitive sheet comprising having a pressure-sensitive adhesive layer comprising a polyester-based pressure-sensitive adhesive as cited in the rejection of claim 11, above. Takahira further emphasizes the desire to have an adhesive composition having sufficient cohesive strength (paragraphs [0021; 0037; 0038; 0083; 0084; 0096]),
	Takahira does not explicitly disclose the pressure-sensitive adhesive sheet having a specific displacement value in a shear holding power test.
	However, Yoshida discloses polyester-based pressure-sensitive adhesive having a holding power of 0.8 mm/ 60 minutes or less because a holding power above such a level can cause significant displacement of the polyester-based pressure-sensitive adhesive and can make it impossible to fix the polyester-based pressure-sensitive adhesive at a constant position for a long period of time (paragraph [0079]). Yoshida discloses that holding power is analogous to cohesive strength (paragraphs [0035; 0036; 0051; 0052).
	While there is no disclosure in Yoshida that the shear holding power test is carried out with a load of 1 kg at a temperature of 60ºC for one hour as outlined in the claim, absent evidence of criticality regarding how the displacement is measured and given that the displacement falls within the range presently claimed, it is the Examiner’s position that Yoshida meets the requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polyester-based pressure-sensitive adhesive sheet of Takahira has the holding power prescribed by Yoshida. The motivation for doing so would have been that both Takahira and Yoshida emphasizes the desire to optimize the cohesive strength of the polyester-based pressure-sensitive adhesive. Furthermore, such a holding power allows the polyester-based pressure-sensitive adhesive to be fixed, desirably, at a constant position over a long period of time.
	Therefore, it would have been obvious to combine Yoshida with Takahira to obtain the invention as specified by the instant claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahira in view of Suzuki et al. (US Patent Application Publication No. US 2015/0079388 A1) (Suzuki 388).

Regarding instant claim 17, Takahira discloses an polyester-based pressure-sensitive adhesive comprising a tackifying resin inclusive of a terpene phenol resin as cited in the rejection of claims 11 and 16, above.
	Takahira does not explicitly disclose the hydroxyl value of the tackifying resin.
	However, Suzuki 388 discloses a pressure-sensitive adhesive sheet comprising a base polymer and a tackifier resin (Claims 2 and 4). Suzuki 388 further discloses that said base polymer is polyester-based (paragraph [0033]) Suzuki 388 further discloses that said tackifier is inclusive of a terpene phenol resin (paragraph [0050]), and that said tackifer has a hydroxyl value of 80 mgKOH/g or higher to 200 mgKOH/g or lower to balance cohesive strength and peel strength (paragraph [0056]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the specific terpene phenol tackifier having the specific hydroxyl value of Suzuki 388 as the terpene phenol tackifying resin desired by Takahira. The motivation for doing so would have been that the use of such a tackifier balances cohesive and peel strengths.
	Therefore, it would have been obvious to combine Suzuki 388 and Takahira to obtain the invention as specified by the instant claim.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takahira in view of Okuyama et al. (US Patent Application Publication No. US 2014/0144488 A1) (Okuyama).

Regarding instant claim 29, Takahira discloses the pressure-sensitive adhesive sheet comprising the polyester-based pressure-sensitive adhesive as cited in the rejection of claim 11, above. Further, Takahira emphasizes the optimization of molecular weight in terms of adhesive strength, cohesive strength, and holding power (paragraph [0037]). However, Takahira does not disclose the number average molecular weight of the polyester-based pressure-sensitive adhesive.
	However, Okuyama discloses that polyester polyol resins having a number average molecular weight of 1,000 to 40,000 balance adhesive strength and processability (paragraph [0042]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polyester-based pressure-sensitive adhesive composition of Takahira has the number average molecular weight prescribed by Okuyama. The motivation for doing so would have been to balance adhesive strength and processibility.
	Therefore, it would have been obvious to combine Okuyama with Takahira to obtain the invention as specified by the instant claim.

Claims 11-13, 16-18, 20-22, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US Patent Application Publication No. US 2014/0111858 A1) (Toyama) in view of Suzuki 388.

Regarding instant claim 11, Toyama discloses a pressure-sensitive adhesive layer comprising a polarizing film and a pressure-sensitive adhesive layer (Claim 1). 
	Toyama further discloses that the pressure-sensitive adhesive polymer comprises a polyester-based base polymer (paragraph [0028]). Toyama further discloses that said polyester-based polymer is obtained from a polyalcohol and a polycarboxylic acid inclusive of aromatic dicarboxylic acids (paragraph [0029; 0031]). Any amount of aromatic dicarboxylic acid is construed to overlap and/or include the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Toyama further discloses that the pressure-sensitive adhesive composition comprises an isocyanate crosslinking agent (paragraph [0058]).
	Toyama does not explicitly disclose the 180º peel strength of the adhesive after ethanol immersion.
	However, Suzuki 388 discloses a pressure-sensitive adhesive sheet comprising a base polymer and a tackifier resin (Claims 2 and 4). Suzuki 388 further discloses that said base polymer is polyester-based (paragraph [0033]) Suzuki 388 further discloses that said tackifier is inclusive of a terpene phenol resin (paragraph [0050]), and that said tackifer has a hydroxyl value of 80 mgKOH/g or higher to 200 mgKOH/g or lower to balance cohesive strength and peel strength (paragraph [0056]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the terpene phenol tackifier having the hydroxyl value of Suzuki 388 in the pressure-sensitive adhesive of Toyama. The motivation for doing so would have been to optimize the cohesive and peel strength of the pressure-sensitive adhesive.
	While the prior art combination does not explicitly disclose the 180º peel strength after ethanol immersion as required by the claim, one of ordinary skill in the art would readily conclude that the scope of the prior art combination encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the peel adhesion after ethanol immersion.
	Support for such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyester-based pressure-sensitive adhesive, a tackifying resin selected from a terpene phenol resin, and an isocyanate-based crosslinker demonstrate the requisite peel strength after ethanol immersion (see Specification at pages 40-43). Furthermore, in their original disclosure, Applicant attributes resistance to polar compounds to the use of a polyester-based polymer-containing PSA (see Specification at paragraph [0007]); therefore, since Takahira uses the same polyester-based pressure-sensitive adhesive, it must exhibit the same resistance to polar compounds.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Suzuki 388 with Toyama to obtain the invention as specified by the instant claim.

Regarding instant claims 12-13, the prior art combination does not explicitly disclose the retention of bonding strength after ethanol immersion and the 180º peel strength after oleic acid immersion.
	However, one of ordinary skill in the art would readily conclude that the scope of the prior art combination encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the retention of bonding strength after ethanol immersion and peel adhesion after oleic acid immersion.
	Support for such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyester-based pressure-sensitive adhesive, a tackifying resin selected from a terpene phenol resin, and an isocyanate-based crosslinker demonstrate the retention of bonding strength after ethanol immersion requisite peel strength after oleic acid immersion (see Specification at pages 40-43). Furthermore, Applicant attributes excellent resistance to both low-polar (e.g., oleic acid) and polar compounds (i.e., ethanol) to the use of a polyester-based polymer-containing PSA (see Specification at paragraphs [0007-0009]); therefore, since the prior art combination discloses the same polyester-based pressure-sensitive adhesive, it must exhibit the same resistance to both low-polar and polar compounds.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 16, Suzuki 388 further discloses that the amount of tackifying resin is 20 parts by mass or more and 200 parts by mass or less relative to 100 parts by mass of the base polymer (paragraph [0098]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 17, Suzuki 388 further discloses that said tackifier is inclusive of a terpene phenol resin (paragraph [0050]), and that said tackifier has a hydroxyl value of 80 mgKOH/g or higher to 200 mgKOH/g or lower to balance cohesive strength and peel strength (paragraph [0056]).

Regarding instant claim 18, Toyama further disclose that the adhesive composition is subjected to a crosslinking treatment (paragraph [0071]) and comprises a crosslinking agent (paragraph [0058]).

Regarding instant claim 20, Toyama further discloses that an image display device comprising the polarizing plate with the pressure-sensitive adhesive layer (paragraph [0026]).
	Toyama further discloses that a touch panel is combinable with the polarizing plate with the pressure-sensitive adhesive layer (paragraph [0130]), wherein said touch panel is construed to be capable of being operated with a direct finger touch. 
	Toyama further discloses that image display devices are readily usable for mobile applications such as mobile phones (paragraph [0005]) (i.e., a portable electronic device).

Regarding instant claim 21, Toyama does not disclose an amount of anti-hydrolysis agent added to the pressure-sensitive adhesive required for said pressure-sensitive adhesive to adequately perform its intended use. Therefore, Toyama is construed to encompass a pressure-sensitive adhesive that does not contain an anti-hydrolysis agent as required by the instant claim.

Regarding instant claims 22 and 30, Toyama further discloses that the pressure-sensitive adhesive polymer has a Tg of 0ºC or less (paragraph [0028]).

Regarding instant claims 24-25, Toyama further discloses that the polyester-based base polymer is obtained from polycarboxylic acids inclusive of aromatic dicarboxylic acids and aliphatic dicarboxylic acids, and two types of polycarboxylic acids, such as an aromatic dicarboxylic acid and an aliphatic dicarboxylic acid, are often used in combination (paragraphs [0029; 0031]). Therefore, Toyama is construed to be inclusive of an amount of aromatic and aliphatic carboxylic acids that at least includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05

Regarding instant claim 26, Toyama further discloses that the polyalcohol includes diols inclusive of aliphatic and alicyclic diols (paragraph [0030]). The disclosure of a single polyalcohol composition selected from either an aliphatic or alicyclic diol comprising the entirety of the polyalcohol content of the polyester-based base polymer is construed to fall within the claimed range.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of Suzuki 388 as applied to claim 22 above, and further in view of Yoshida.

Regarding instant claim 14, Toyama in view of Suzuki 388 discloses the adhesive sheet as cited in the rejection of claim 11, above.
	Toyama in view of Suzuki 388 does not explicitly disclose the pressure-sensitive adhesive sheet having a specific displacement value in a shear holding power test.
	However, Yoshida discloses polyester-based pressure-sensitive adhesive having a holding power of 0.8 mm/ 60 minutes or less because a holding power above such a level can cause significant displacement of the polyester-based pressure-sensitive adhesive and can make it impossible to fix the polyester-based pressure-sensitive adhesive at a constant position for a long period of time (paragraph [0079]). Yoshida discloses that holding power is analogous to cohesive strength (paragraphs [0035; 0036; 0051; 0052).
	While there is no disclosure in Yoshida that the shear holding power test is carried out with a load of 1 kg at a temperature of 60ºC for one hour as outlined in the claim, absent evidence of criticality regarding how the displacement is measured and given that the displacement falls within the range presently claimed, it is the Examiner’s position that Yoshida meets the requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polyester-based pressure-sensitive adhesive sheet of Toyama in view of Suzuki 388 has the holding power prescribed by Yoshida. The motivation for doing so would have been that such a holding power allows the polyester-based pressure-sensitive adhesive to be fixed, desirably, at a constant position over a long period of time.
	Therefore, it would have been obvious to combine Yoshida with Takahira to obtain the invention as specified by the instant claim.

Claims 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of Suzuki 388 as applied to claim 11 above, and further in view of Takahira.

Regarding instant claims 23 and 27, Toyama in view of Suzuki 388 discloses the pressure-sensitive adhesive sheet comprising the polyester-based pressure-sensitive adhesive as cited in the rejection of claim 1 above.
	Toyama in view of Suzuki 388 does not explicitly disclose the hydroxyl value of the polyester based polymer.
	However, Takahira discloses a pressure-sensitive adhesive comprising a polyester having a hydroxyl value of 1 to 60 mgKOH/g in order to balance reactivity with a crosslinking agent a water resistance (paragraph [0008; 0038]). It is noted that the hydroxyl value of Takahira overlaps the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polyester-based base polymer of Toyama has the hydroxyl value prescribed by Takahira. The motivation for doing so would have been to balance crosslinking reactivity with water resistance.
	Therefore, it would have been obvious to combine Takahira with Toyama in view of Suzuki 388 to obtain the invention as specified by the instant claims.

Regarding instant claim 28, Toyama in view of Suzuki 388 discloses the pressure-sensitive adhesive sheet comprising the polyester-based pressure-sensitive adhesive as cited in the rejection of claim 1 above.
	Toyama in view of Suzuki 388 does not explicitly disclose the acid value of the polyester based polymer.
	However, Takahira discloses a pressure-sensitive adhesive comprising a polyester having an acid value of 5 mgKOH/g or less to avoid the acceleration of hydrolysis and a reduction in durability (paragraph [0008; 0039]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polyester-based base polymer of Toyama has the acid value prescribed by Takahira. The motivation for doing so would have been to avoid the acceleration of hydrolysis and a reduction in durability.
	Therefore, it would have been obvious to combine Takahira with Toyama in view of Suzuki 388 to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the claims are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/26/2022